MEMORANDUM*
The appellant failed to demonstrate that the prosecutor’s exercise of peremptory challenges raised an inference of racial discrimination sufficient to establish a prima facie case for purposes of Batson v. Kentucky, 476 U.S. 79, 96-97, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986). In addition, the state courts’ decisions, finding that appellant failed to demonstrate a constitutional violation stemming from a juror’s recollection of the crime scene during deliberations, were neither contrary to nor unreasonable applications of clearly established federal law. See 28 U.S.C. § 2254(d).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.